Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 7/20/2022 amendment
Claims 2, 7, and 13 are cancelled.
Claims 14 and 15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fully treated” (line 14) is a relative term which renders the claim indefinite. The term “fully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear to what degree the conditioned water is treated in order for the conditioned water to be considered “fully treated”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056).
Regarding claim 1, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load controller (16) (Paragraph 102: Includes a microcomputer) controlling a field operation to satisfy preset operating conditions (Paragraph 102).
While Numata et al. discloses a pressure detector (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load controller (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detector (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detector as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load controller with additional information by which to effect control over the heat exchange system.
Numata et al. further discloses an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), where the anti-scaling treater is configured to simulate water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treater (i.e. 13) (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels), 
Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached (Figure 6, see also Paragraphs 13, 40, and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate).
Regarding claim 3, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater is located at an inlet or an outlet of the cooling pipes of the HVAC chiller unit or at a downstream or countercurrent site across the inlet and the outlet of the cooling pipes of the HVAC chiller unit (Figure 6).
Regarding claim 4, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water with temperature lower than that of the high-temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the flow modified according to water quality (Paragraphs 112-113, see also 70-71: The valves absolutely or relatively adjust the flow rate of water through the anti-scaling treater to maintain a predetermined to water quality).
Regarding claim 5, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater further includes only one a sterilizer and an impurity separator (Paragraph 48), the impurity separator is connected with the cooling pipes, capable of separating solid suspending impurities from cooling water in the cooling pipes (Paragraph 48).
Regarding claim 10, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load controller (16) (Paragraph 102: Includes a microcomputer) controlling a field operation of the condenser to satisfy preset operating conditions including chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boiler (Paragraph 102).
While Numata et al. discloses a pressure detector (18) detecting the pressures of the condenser in field operation (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load controller (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detector (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detector as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load controller with additional information by which to effect control over the heat exchange system.
Numata et al. further discloses an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) to condition water in the heat exchange system and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to achieve an anti-scaling performance (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels),
Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached (Figure 6, see also Paragraphs 13, 40, and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056) and Vesel (US 2006/0020420).
Regarding claim 6, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load controller (16) (Paragraph 102: Includes a microcomputer) controlling a field operation to satisfy preset operating conditions (Paragraph 102).
While Numata et al. discloses a pressure detector (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load controller (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detector (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detector as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load controller with additional information by which to effect control over the heat exchange system.
Numata et al. further discloses a data processor (i.e. the microcomputer) (Paragraph 102).  While Numata et al. discloses the data processor effecting control based on data consisting of field operating factors and simulated factor, where the field operating factors include, hot water temperatures (Paragraph 10), load conditions (Paragraph 14), cooling water quality (Paragraph 13), makeup water rate and bleed-off water rate (Paragraph 68), and where the simulated factors include simulated water quantity and water quality that has a water quality limit which is the same as that in field operation (Paragraph 115:), Numata et al. does not explicitly teach or disclose a data processor as including a memory, a microprocessor and an editing interface.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: a load controller (170), a temperature and pressure detector (160), and a data processor (element 140 of 170), where the data processor includes a memory (Paragraph 60: Random access and stored memory), a microprocessor (Paragraph 60: CPU), and an editing interface (Paragraph 60: Keyboards, displays, text editor), where the memory stores data processed by the load controller and the temperature and pressure detector (Paragraphs 60, 73, and 242), where the data consists of field operating factors and simulated factors (Paragraphs 60, 73, and 242: The data includes field operating factors -e.g. collected data- and simulated factors -e.g. stored data-), and where the microprocessor comparing the field operating factors processed by the load controller and the temperature and pressure detector and the simulated factors prestored in the memory (Paragraph 60), and showing comparison results on terminal screens (Paragraph 60), the editing interface being compatible with an external operation panel and providing output and input of the data (Paragraph 60).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a data processor as taught by Nyberg et al. to improve operating performance of a heat exchange system by incorporating a data processor that is configured to effect control based on collected data and historical data.
Further, while the combination of Numata et al. and Nyberg et al. teaches a heat exchange system including a data processor as discussed above, Numata et al. does not teach or disclose the data processor as running EER for different temperatures and energy consumption.
Vesel teaches a heat exchange system, comprising: a data processor (58), where Vesel teaches and acknowledges that conventional heat exchange systems take into account EER (e.g. Energy Efficiency Ratio) and energy consumption over predetermined periods of time (Paragraphs 3, 4, and 52).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. to account for EER and energy consumption as taught by Nyberg et al. to improve operating performance of a heat exchange system by tracking system efficiency over time thereby enabling adjustments to heat exchange system operation.
Numata et al. further discloses an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), where the anti-scaling treater is configured to simulate water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treater (i.e. 13) (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels), 
Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached (Figure 6, see also Paragraphs 13, 40, and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate).
Regarding claim 8, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water with temperature lower than that of the high-temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the flow modified according to water quality (Paragraphs 112-113, see also 70-71: The valves absolutely or relatively adjust the flow rate of water through the anti-scaling treatment unit to maintain a predetermined to water quality).
Regarding claim 9, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater is located at an inlet or an outlet of the cooling pipes of the HVAC chiller unit or at a downstream or countercurrent site across the inlet and the outlet of the cooling pipes of the HVAC chiller unit (Figure 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Charlesworth et al. (US 2016/0221849).
Regarding claim 11, Numata et al. (Figure 6) discloses a heat exchange system having an anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller unit, characterized in that:
The heat exchange system includes an anti-scaling treater (13) which has passed an anti-scaling efficiency test (i.e. as defined by operations carried out by a microcomputer) (Paragraphs 102-111), disposed on cooling pipes of the HVAC chiller (Figure 6) to condition water in the heat exchange system by means of the anti-scaling treater to condition bonding ways between calcium ions and carbonate ions of calcium carbonates.  While Numata et al. discloses that water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value (Figure 6, and Paragraphs 13 and 115), Numata et al. does not explicitly teach or disclose a 100% anti-scaling performance.
Charlesworth et al. teaches a system having an anti-scaling performance (Paragraphs 5 and 37: Anti-scaling performance concerning to calcium scale), comprising: conditioning bonding ways between calcium ions and carbonate ions of calcium carbonates in order to achieve a 100% anti-scaling performance (Paragraphs 8 and 41: The system is configured to prevent at least 99% scale formation).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. to achieve a 100% anti-scaling performance as taught by Charlesworth et al. to improve heat exchange system operating performance and extending operational lifetime by eliminating the formation of scale deposits on heat exchanging surfaces.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Brown et al. (US 5,060,600).
Regarding claim 12, Numata et al. (Figure 6) discloses heat exchange system having anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller, characterized in that:
The heat exchange system includes an anti-scaling treater (13) disposed on cooling pipe of the HVAC chiller (Figure 6) which has passed an anti-scaling efficiency test (i.e. as defined by operations carried out by a microcomputer) (Paragraphs 102-111), and the anti-scaling treater is used to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation (Figure 6, and Paragraphs 13, and 115: The anti-scaling treater adjusts water hardness to desired levels), where the anti-scaling efficiency test is to compare a running data of the conditioned water of the anti-scaling treater with a running data of the anti-scaling performance which is equivalent to a testing the anti-scaling efficiency of the conditioned water body (Figures 3, 4, 5, and 9, see also Paragraphs 102-111: The operations carried out by a microcomputer include continuously comparing data of the conditioned water -e.g. temperature and pressure- against anti-scaling performance e.g. water hardness) so that the anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached (Figure 6, and Paragraphs 13, 40, and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate).
While Numata et al. discloses conditioning bonding ways between calcium ions and carbonate ions of calcium carbonates, Numata et al. does not specify a particular reaction between calcium and carbonate ions.
Brown et al. teaches a heat exchange system concerned with the chemistry of scaling (Col. 3, line 15 to Col. 4, line 34), where calcium ions and carbonate ions in conditioned water are fully treated according to an equation Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3 (Col. 3, lines 43-59: Brown et al. acknowledges that an old and well-known reaction in the art of scaling concerns calcium carbonate “i.e. CaCO3”, which is the product of a reaction between calcium ions “i.e. Ca+2” and carbonate ions “i.e. CO3-2”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. to reduce scaling in accordance with an equation as taught by Brown et al. to improve heat exchange system operating performance by eliminating/reducing calcium carbonate scale resulting from calcium and carbonate ions.

















Response to Arguments
Regarding the arguments on page 9, lines 3-24:
Applicant alleges that the examiner completely negates the applicant’s arguments (pages 16-32 of the 3/31/2022 reply) and that the cited art is fictitiously combined to arrive at the instant invention.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges the examiner fictitiously and fragmentally combines the cited art without providing any supportive evidence or rationale.
Regardless, the examiner has repeatedly stated throughout the course of prosecution that several of applicant’s arguments are directed to features that are either NOT claimed or NOT sufficiently disclosed in such a way as to patentably distinguish the claimed invention from the cited art (emphasis added), and are therefore unpersuasive and do not overcome the rejection of record.  Non-limiting examples of such repeated arguments and responses thereof are as follows:
(i) Applicant alleges that the cited art is directed to simple water treatment technology whereas the instant invention directed to anti-scaling technology (e.g. page 14, line 19 to page 15, line 22 of the 3/31/2022 reply).  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that (i) the instant invention does not encompass simple water treatment technology and that (ii) the cited art relates encompasses water treatment technology without providing any supportive evidence or rationale.
Specifically, the claims appear to merely recite that an “anti-scale treater conditions bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treater” (e.g. claim 12, lines 7-13) without actually specifying (emphasis added) how and by what means the bonding ways are conditioned by the anti-scale treater, only that bonding ways are conditioned.  Additionally, the specification does not appear to further elaborate on this matter beyond indicating that calcium ions and carbonate ions react to form calcium carbonate according to an equation Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3 (Paragraphs 20, 22, 23, and 24 of the instant specification).  Therefore, the alleged “anti-scaling” of the instant invention is NOT (emphasis added) distinguished from the alleged “simple water treatment technology” as disclosed by Numata.
(ii) Applicant alleges that the instant invention is directed to a heat exchange system that continuously operates 24 hours/day with 365-day annual maintenance under conditions (i.e. continuous conditioning of water quality) (e.g. page 21, line 20 to page 22, line 11 of the 3/31/2022 reply), conditions in which water is in a changing state of higher than the solubility of calcium carbonate (e.g. page 16, line 19 to page 17, line 12 of the 3/31/2022 reply), a heat exchange system that includes defining the way the cooling pipes are connected (e.g. Table 3 on pages 36-39 of the 7/20/2022 reply), and the relationship between flow rate and heat exchange system (e.g. Table 3 on pages 36-39 of the 7/20/2022 reply).  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a heat exchange system that continuously operates 24 hours/day with 365-day annual maintenance”, “conditions in which water is in a changing state of higher than the solubility of calcium carbonate”, “a heat exchange system that includes defining the way the cooling pipes are connected”, and “a relationship between flow rate and heat exchange system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26.
(iii) Applicant alleges that the cited art is not in the same technical field of the present invention and therefore cannot be combined to arrive at the claimed invention (e.g. page 21, line 20 to page 22, line 11 of the 3/31/2022 reply).
In response to applicant's argument that Numata et al., Nyberg et al., Vesel, and Charlesworth et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, each of the Numata et al., Nyberg et al., and Vesel references are reasonably pertinent to the particular problem with which the applicant was concerned (i.e. anti-scaling) in that each of the Numata et al., Nyberg et al., and Vesel are ALL (emphasis added) pertinent to heat exchange systems and anti-scaling effect technology.
(iv) Applicant alleges that the instant invention achieves unexpected results with a 100% performance of scale inhibition and that the cited art does not teach or disclose 100% performance of scale inhibition (e.g. page 17, lines 1-7 of the 3/31/2022 reply and page 11, lines 12-14 of the 7/20/2022 reply).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that the instant invention achieves unexpected results of 100% performance of scale inhibition without providing any supportive evidence or rationale.
Regardless, applicant’s argument is not found to be persuave since the prior art explicitly teaches water treatment technologies in which 100% performance of scale inhibition is achieved (Paragraphs 8 and 41 of Charlesworth et al.: The system is configured to prevent at least 99% scale formation).
Regarding the arguments on page 9, line 25 to page 10, line 17:
Applicant alleges that the rejections based on Numata to Charlesworth could be considered self-creating or legalizing some regulations.  Specifically, applicant appears to be insinuating that the examiner is acting in the capacity of a legislator and examining beyond the existing statutes of 35 USC 102/103/112.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s arguments appear to be speculative and paint broad-sweeping allegations without providing supporting evidence that the examiner has examined beyond the existing statutes of 35 USC 102/103/112.  Further, upon reviewing the 4/20/2022 Office Action, there appear to be no instances in which the examiner utilized terms such as “perhaps” or “unlikely” or expressed opinions as alleged.
Regarding the arguments on page 10, line 18 to page 11, line 14:
Applicant alleges that the cited art have different technical features.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iii).
Applicant also alleges that the instant invention solves the technical problem of 24hr continuous operation where water is in a state of change or scaling above the solubility of CaCO3.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Applicant also alleges that the instant invention achieves unexpected results with a 100% performance of scale inhibition.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iv).
Regarding the statements on page 11, line 16 to page 12, line 17:
Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 12, line 19 to page 13, line 11:
Applicant’s amendment overcomes the 35 USC 112 rejections of record, but appears to introduce new indefiniteness.
Regarding the arguments on page 13, line 12 to page 19, line 7:
Applicant alleges that Numata does not anticipate amended claim 12 in that Numata does not teach or disclose the equation Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Particularly regarding the statements on page 14, line 4 to page 15, line 13:
Applicant’s statements regarding amended claim 12 and the specification are noted.
Particularly regarding the arguments on page 15, line 14 to page 16, line 14:
Applicant alleges that the heat exchange system of the instant application is an integrated system that incorporates the fields of chemical engineering, air conditioning, and machining, which cannot be achieved by simple water treatment technology.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i and iii).

Particularly regarding the arguments on page 16, lines 17-23:
Applicant alleges that Numata is an improper reference since Numata discloses a heat pump, whereas the instant claims do not recite a heat pump.  Applicant's arguments have been fully considered but they are not persuasive.
The instant claims recite “a heat exchange system having anti-scaling performance”, which is generic to ANY (emphasis added) type of heat exchange system.  Numata is therefore readable on the claimed invention since the heat pump system of Numata is a heat exchange system, where the instant claims do not appear to recite a system that differs from the system of Numata.
Particularly regarding the arguments on page 16, line 23 to page 17, line 6:
Applicant alleges that technicians related to the heat exchange system in this application is not of chemical professionals and that neither resin softening, acid addition, nor carbon dioxide are techniques adopted by technicians in this field.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument i).
Particularly regarding the arguments on page 17, lines 6-10:
Applicant alleges that Numata does not teach or disclose the claimed invention in that as long as the hardness of the softened water is below the solubility there will be no continuous scaling problem.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).

Particularly regarding the arguments on page 17, lines 11-20:
Applicant alleges that Numata is essentially an extended application of softened water technology in chemical industry rather than technology applicable to technicians in the field of the present application.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i and ii).
Particularly regarding the arguments on page 17, line 20 to page 18, line 2:
Applicant alleges that Numata has nothing to do with an anti-scaling efficiency test that compares a running data of the conditioned water of the anti-scaling treater with a running data of the anti-scaling performance (which is equivalent to testing the anti-scaling efficiency of the conditioned water body) so that the anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached as recited in amended claim 12.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the 35 USC 103 rejections above, does indeed discloses an anti-scaling efficiency test as claimed in that Numata discloses an anti-scaling efficiency test (i.e. as defined by operations carried out by a microcomputer) (Paragraphs 102-111), and the anti-scaling treater is used to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation (Figure 6, and Paragraphs 13, and 115: The anti-scaling treater adjusts water hardness to desired levels), where the anti-scaling efficiency test is to compare a running data of the conditioned water of the anti-scaling treater with a running data of the anti-scaling performance which is equivalent to a testing the anti-scaling efficiency of the conditioned water body (Figures 3, 4, 5, and 9, see also Paragraphs 102-111: The operations carried out by a microcomputer include continuously comparing data of the conditioned water -e.g. temperature and pressure- against anti-scaling performance e.g. water hardness).  Specifically, the instant claims do not (emphasis added) distinguish normal operations of Numata from the alleged test of the instant invention.
Further, applicant is reminded that claim 12 recites “anti-scaling performance for which a 100% performance of scale inhibition, or predetermined temperatures and pressures are reached” (emphasis added) (claim 12, lines 11-13), and only requires that either “a 100% performance of scale inhibition” or “predetermined temperatures and pressures” be satisfied.
Particularly regarding the arguments on page 18, lines 2-5:
Applicant alleges that the instant invention and Numata adopt different values of detection comparison conditions.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific “detection comparison conditions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26.
Particularly regarding the arguments on page 18, lines 5-6:
Applicant alleges that Numata lacks rigor and solidity of the overall technical framework requirements making it much more different from the instant invention.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that Numata differs from the instant invention without providing any supportive evidence or rationale.
Particularly regarding the arguments on page 18, lines 6-9:
Applicant alleges that Numata does not anticipate amended claim 12 in that Numata does not teach or disclose the equation Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3 is used to determine that calcium ions and carbonate ions can be fully treated.  Applicant's arguments have been fully considered but they are not persuasive.
Namely, claim 12 recites that “where calcium ions and carbonate ions in conditioned water are fully treated according to an equation Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3”, and not that “Ca+2 + CO3-2 [Wingdings font/0xE0] CACO3 is used to determine that calcium ions and carbonate ions can be fully treated” as alleged.
Particularly regarding the arguments on page 18, lines 9-16:
Applicant alleges that Numata does not teach or disclose an anti-scaling treater that has passed an anti-scaling efficiency test used to continuously condition water quality.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Applicant also alleges that Numata does not teach or disclose 100% andti-scaling.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iv).
Applicant also alleges that Numata does not teach or disclose an anti-scaling treater that has passed an anti-scaling efficiency test.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Particularly regarding the arguments on page 17, line 20 to page 18, line 2”).
Particularly regarding the arguments on page 18, lines 17-26:
Applicant alleges that the scale deposition amount monitoring means 17 of Numata has a monitoring function but lacks anti-scaling functions.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument is unclear.  While element 17 of Numata is indeed a scale deposition amount monitoring means (Paragraph 113), element 13 of Numata is relied upon to teach the disclosed an anti-scale treater, where there does not appear to be any suggestion or recitation in the claims that the anti-scaling treater includes both a monitoring function and an anti-scaling function as alleged.
Applicant also alleges that the heat exchange system monitors and is aware of the formation of scaling but it must still continue form scaling because it cannot stop running and that technicians in the field have no choice but to wait until annual maintenance to wash off scale.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument is unclear if applicant is arguing that the instant invention or Numata cannot stop running.  If applicant is referring to the instant disclosed invention, applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).  If applicant is referring to Numata, there is no evidence on the record that would suggest that the system of Numata must continue to form scale or that Numata cannot be serviced until annual maintenance.
Particularly regarding the arguments on page 19, lines 1-7:
Applicant alleges that the examiner does not understand the operational principles of monitoring the pressure and temperature of the heat exchange system.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument appears speculative and inconsistent with the cited art selected by the examiner.  As noted in the 35 USC 103 rejections above, Numata clearly and distinctly discloses that both temperature and pressure are important operational principles (Figure 6, and Paragraphs 13, 40, and 115 of Numata: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate).
Applicant also alleges that the examiner has managed to combine several non-relevant citations to compare with the present invention.  Applicant's arguments have been fully considered but they are not persuasive.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iii).
Regarding the statements on page 19, lines 9-21:
Applicant’s statements regarding 35 USC 103 are noted.
Regarding the statements on page 19, line 22 to page 20, line 1:
Applicant’s statements regarding the rejections of record based on 35 USC 103 are noted.
Particularly regarding the arguments on page 20, lines 2-15:
Applicant alleges that the cited art has nothing to do with the instant invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i and iii).
Particularly regarding the arguments on page 20, lines 16-21:
Applicant alleges that there is no water treatment technique that can achieve 100% anti-scaling performance.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iv).
Particularly regarding the arguments on page 20, line 22 to page 21, line 4:
Applicant alleges that (i) examination must comply with 35 USC 102/103/112, that (ii) water treatment technology is not claimed in the present invention, and that (iii) water treatment technology has thousands of a technology item.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that the examination of this applicant has not complied with 35 USC 102/103/112 without specifically pointing out how the examination of this applicant has not complied with 35 USC 102/103/112.
Further, applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument i and iii).


Particularly regarding the arguments on page 21, lines 5-10:
Applicant also alleges practices in this field such as having annual maintenance when machines run continuously should be considered.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Particularly regarding the arguments on page 21, lines 11-19:
Applicant alleges that water treatment technicians believe that the cited art could not be applied to water treatment technology to achieve a 100% anti-scaling effect for systems operating continuously.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments ii and iv).
Particularly regarding the arguments on page 21, line 20 to page 22, line 4:
Applicant alleges that technicians in the field gave up on water treatment technology that can achieve 100% anti-scaling effect.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s arguments appear speculative with regard to the state of the art and the supposed abandonment of water treatment technology by technicians in the field.  Further, this is clearly not the case as evidenced by Charlesworth et al., which explicitly teaches water treatment technologies in which 100% performance of scale inhibition is achieved (Paragraphs 8 and 41 of Charlesworth et al.: The system is configured to prevent at least 99% scale formation).
Particularly regarding the arguments on page 22, line 5 to page 23, line 4:
Applicant alleges that the cited art is not applicable to technicians in this field.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i and iii).
Particularly regarding the arguments on page 23, lines 5-20:
Applicant alleges that the combination of Numata and Charlesworth is based upon hindsight.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, and as noted in the 35 USC 103 rejections above (e.g. claim 11), Numata discloses a heat exchange system having an anti-scaling performance, including at least: an anti-scaling treater (13) configured to condition water in the heat exchange system by means of the anti-scaling treater to condition bonding ways between calcium ions and carbonate ions of calcium carbonates.  While Numata et al. discloses that water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value (Figure 6, and Paragraphs 13 and 115), Numata et al. does not explicitly teach or disclose the predetermined value as 100% anti-scaling performance.
Charlesworth et al. remedies Numata in that Charlesworth et al. also discloses a system having an anti-scaling performance, where water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value, and where the predetermined value is 100% anti-scaling performance (Paragraphs 8 and 41: The system is configured to prevent at least 99% scale formation).  Merely configuring the anti-scaling system of Numata to achieve 100% scale reduction as taught by Charlesworth et al. is obvious based upon the current record.
Particularly regarding the arguments on page 23, line 21 to page 24, line 17:
Applicant alleges that the rejections in the 4/20/2022 Office Action are not in accordance with 35 USC 103 in that the examiner falsely combines the cited art.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that the examination of this applicant has not complied with 35 USC 102/103/112 without specifically pointing out how the examination of this applicant has not complied with 35 USC 102/103/112.
Applicant also alleges that the present application must achieve 100% anti-scaling effect.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument iv).
Particularly regarding the arguments on page 24, line 19 to page 25, line 2:
Applicant alleges that examination has failed the “as a whole” standard.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that examination has failed the “as a whole” standard without providing any supportive evidence or rationale.
Particularly regarding the arguments on page 25, line 3 to page 27, line 12:
Applicant alleges that the examiner completely negates the applicant’s arguments (pages 16-32 of the 3/31/2022 reply) and that the cited art is fictitiously combined to arrive at the instant invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See “Regarding the arguments on page 9, lines 3-24”).
Particularly regarding the arguments on page 27, line 34 to page 28, line 6:
Applicant alleges that the cited art does not teach or disclose amended claims 1, 6, 10, 11, and 12 in that the cited art does not teach or disclose anti-scaling on the basis of temperature and pressure.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the 35 USC 103 rejections above, Numata clearly discloses anti-scaling on the basis of temperature and pressure (Figure 6, see also Paragraphs 13, 40, and 115 of Numata: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a predetermined value and/or by reaching predetermined temperatures in addition to reaching predetermined pressures as based on water flow rate)
Particularly regarding the arguments on page 28, lines 7-25:
Applicant alleges that the cited art does not teach or disclose the technical features of the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i, iii, and iv).
Particularly regarding the arguments on page 28, line 26 to page 29, line 15:
Applicant alleges that the cited art does not teach or disclose the technical features of the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i, iii, and iv).
Particularly regarding the arguments on page 29, lines 16-19:
Applicant alleges that technicians in the field do not know how to combine the cited art.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument appears speculative since applicant merely alleges that technicians in the field do not know how to combine the cited art without providing any supportive evidence or rationale.
Particularly regarding the arguments on page 29, lines 20-23:
Applicant alleges that the rejection of record is based upon imagination and that the rejection of record does not teach or disclose the anti-scaling performance of the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument appears speculative since applicant merely alleges that the rejection of record is based upon imagination without providing any supportive evidence or rationale.
Particularly regarding the arguments on page 29, line 24 to page 30, line 17:
Applicant alleges that the examiner knows that the combination of cited references is not accepted by technicians in the field since the Office Actions do not recite the requirements of 35 USC 103..  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant’s argument appears speculative since applicant merely alleges that examiner knows that the combination of cited references is improper without providing any supportive evidence or rationale.
Particularly regarding the arguments on page 30, line 18 to page 31, line 16:
Applicant alleges that the cited art does not teach or disclose the technical features of the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically arguments i, iii, and iv).
Regarding the statements on page 31, lines 17-26:
Applicant’s statements regarding applicant’s provided Tables 1, 2 and 3 are noted.  However, it is noted that Tables 1, 2, and 3 are unnecessarily duplicative of the arguments previously set forth on page 9, line 4 to page 31, line 16.
Regarding the arguments on page 32, lines 1-5:
Applicant alleges that the instant invention is directed to a heat exchange system that continuously operates 24 hours/day with 365-day annual maintenance under conditions in which water is in a changing state of higher than the solubility of CaCO3 or in a scaling state.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Regarding Table 1 on page 32:
Applicant alleges that the instant invention is configured to operate in conditions where water quality exceeds the solubility of calcium carbonate and heat exchange system that continuously operates 24 hours/day with 365-day annual maintenance.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Regarding Table 2 on pages 32-36:
Applicant’s table detailing the claimed invention and the disclosed invention is noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, Table 2 appears to be merely directed to the claimed invention and the disclosed invention without comparison to the cited art.
Regarding Table 3 on pages 36-39:
Applicant alleges that the cited art does not teach or disclose the instant invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See “Regarding the arguments on page 9, lines 3-24”).  It is noted that Table 3 appears to be unnecessarily duplicative of the arguments already set forth on page 9, line 4 to page 31, line 16.
Applicant also alleges that the reasons for rejection did not mention the technical level of the heat exchange system.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument is unclear since there is no requirement to explicitly mention the technical level of the heat exchange system.  However, this is inherently taken into consideration when analyzing the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103, which are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  In the instant case, as set forth in the 35 USC 103 rejections as discussed above and as detailed in the response to arguments as set forth above (see “Regarding the arguments on page 9, lines 3-24”), the above factual inquiries are satisfied.
Applicant also alleges in Note 1 of Table 3 that the cited art does not teach or disclose the instant invention in that the instant invention includes: defining the way the cooling pipes are connected, the relationship between flow rate and heat exchange system, and the performance of water treatment technology under 24-hour/day and 365-day/year maintenance operation and the operating water is in a changing state of higher than the solubility of CaCO: or in a scaling state.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as previously and repeatedly stated (See “Regarding the arguments on page 9, lines 3-24”, specifically argument ii).
Regarding the arguments on page 39, line 2 to page 41, line 12:
Applicant’s arguments directed to the 35 USC 112, 102, and 103 rejections have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763